IN THE COMMONWEALTH COURT OF PENNSYLVANIA


John Albrecht, individually and on         :
behalf of all others similarly situated,   :
                       Appellant           :
                                           :
            v.                             :   No. 630 C.D. 2016
                                           :
UGI Storage Company                        :


                                       ORDER


             NOW, May 19, 2017, having considered appellant’s application for

reargument and appellee’s answer in response thereto, the application is denied.




                                               MARY HANNAH LEAVITT,
                                               President Judge